Citation Nr: 0619693	
Decision Date: 07/06/06    Archive Date: 07/13/06

DOCKET NO.  00-18 990A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a total rating for compensation based upon 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from November 1957 to 
November 1960.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 1999 rating decision of the 
Nashville, Tennessee, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO denied entitlement to a total 
rating for compensation based upon individual 
unemployability.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

In July 2005, the Board remanded the claim for a total rating 
for compensation based upon individual unemployability due to 
service-connected disability for additional development and 
adjudicative action.  Specifically, the veteran had 
attributed the inability to work to the service-connected 
right humerus fracture with shoulder and elbow disability 
(currently evaluated as 50 percent disabling) and a back 
disorder, which is not service connected (and for which 
service connection had been previously denied).  The Board 
found this to be an informal application to reopen the claim 
for service connection for a low back disorder and determined 
it was inextricably intertwined with the claim for individual 
unemployability.  As a result, the Board requested that VA 
first adjudicate the application to reopen and to 
subsequently issue a supplemental statement of the case as to 
the claim for individual unemployability if the claim 
remained denied.

The record reflects the AMC issued a supplemental statement 
of the case for the claim for entitlement to individual 
unemployability without adjudicating the application to 
reopen the claim for service connection for a low back 
disorder.  Thus, the claim must be remanded again for 
compliance with the July 2005 Board remand.  See Stegall v. 
West, 11 Vet. App. 268, 270-71 (1998) (Board is obligated by 
law to ensure that the agency of original jurisdiction 
complies with its directives).  

Accordingly, the case is REMANDED for the following action:

Comply with the July 2005 Board remand.


The case should be returned to the Board after compliance 
with requisite appellate procedures.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


